Case 09-23370       Doc 1859     Filed 05/12/20     Entered 05/12/20 12:04:36         Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF CONNECTICUT
                                         BRIDGEPORT DIVISION
------------------------------------------------------------x
In re:                                                        Chapter 7
Michael S. Goldberg, LLC and                                  Case Nos. 09-23370-JAM
Michael S. Goldberg,                                                    09-23371-JAM
Debtors.
------------------------------------------------------------x May 12, 2020

 STATEMENT OF REPRESENTATION RE: ROBERT A. LANDINO; CENTERPLAN
    CRANSTON, LLC; CENTERPLAN NORTH HAVEN, LLC; CENTERPLAN
    SMITHFIELD, LLC; CENTERPLAN MIDDLETOWN, LLC; ACQUISITION
   HOLDINGS, LLC; SIEBAR MIDDLETOWN, LLC; CENTERPLAN COLLEGE
     SQUARE, LLC; COLLEGE SQUARE LLC; AND CENTERPLAN NB, LLC

        In accordance with the directive of the Court (Manning, CJ) at a hearing held in this

matter on May 12, 2020, the undersigned provides the following information, regarding the

parties whom he represents:

        1. Robert A. Landino: appearance filed in the main case on May 11, 2016 (see ECF

#1429); the undersigned also appears on behalf of Robert A. Landino in Adversary Proceeding

16-02040, which has since been consolidated with Adversary Proceeding 16-02042.

        2. Centerplan NB, LLC: appearance filed in the main case on May 11, 2016 (see ECF

#1430); the undersigned also appears on behalf of Centerplan NB, LLC in Adversary Proceeding

16-02040, which has since been consolidated with Adversary Proceeding 16-02042.

        3. Centerplan Smithfield, LLC: appearance filed in the main case on May 11, 2016

(see ECF #1431); the undersigned also appears on behalf of Centerplan Smithfield, LLC in

Adversary Proceeding 16-02040, which has since been consolidated with Adversary Proceeding

16-02042.




{N5684330}
Case 09-23370      Doc 1859     Filed 05/12/20    Entered 05/12/20 12:04:36      Page 2 of 3




        4. Centerplan North Haven, LLC: appearance filed in the main case on May 11, 2016

(see ECF #1432); the undersigned also appears on behalf of Centerplan North Haven, LLC in

Adversary Proceeding 16-02040, which has since been consolidated with Adversary Proceeding

16-02042.

        5. Centerplan Middletown, LLC: appearance filed in the main case on May 11, 2016

(see ECF #1433); the undersigned also appears on behalf of Centerplan Middletown, LLC in

Adversary Proceeding 16-02040, which has since been consolidated with Adversary Proceeding

16-02042.

        6. Centerplan Cranston, LLC: appearance filed in the main case on May 11, 2016 (see

ECF #1434); the undersigned also appears on behalf of Centerplan Cranston, LLC in Adversary

Proceeding 16-02040, which has since been consolidated with Adversary Proceeding 16-02042.

        7. Acquisition Holdings, LLC: appearance filed in the main case on May 11, 2016 (see

ECF #1435); the undersigned also appears on behalf of Acquisition Holdings, LLC in Adversary

Proceeding 16-02040, which has since been consolidated with Adversary Proceeding 16-02042.

        8. Centerplan College Square, LLC: appearance filed in the main case on March 30,

2020 (see ECF #1819); the undersigned also appears on behalf of Centerplan College Square,

LLC in Adversary Proceeding 16-02042.

        9. College Square, LLC: appearance filed in the main case on March 30, 2020 (see ECF

#1820); the undersigned also appears on behalf of College Square, LLC in Adversary Proceeding

16-02042.




{N5684330}                                    2
Case 09-23370      Doc 1859     Filed 05/12/20    Entered 05/12/20 12:04:36     Page 3 of 3




        10. Siebar Middletown, LLC: appearance filed in the main case on March 30, 2020 (see

ECF #1821); the undersigned also appears on behalf of Siebar Middletown, LLC in Adversary

Proceeding 16-02042.

                                                  ROBERT A. LANDINO; CENTERPLAN
                                                  CRANSTON, LLC; CENTERPLAN
                                                  NORTH HAVEN, LLC; CENTERPLAN
                                                  SMITHFIELD, LLC; CENTERPLAN
                                                  MIDDLETOWN, LLC; ACQUISITION
                                                  HOLDINGS, LLC; SIEBAR
                                                  MIDDLETOWN, LLC; CENTERPLAN
                                                  COLLEGE SQUARE, LLC; COLLEGE
                                                  SQUARE LLC; and CENTERPLAN NB,
                                                  LLC



                                                  By:    /s/ Thomas J. Sansone
                                                         Thomas J. Sansone, Esq.
                                                         Federal Bar No. ct00671
                                                         Carmody, Torrance, Sandak &
                                                         Hennessey LLP
                                                         195 Church Street, 18th Floor
                                                         P.O. Box 1950
                                                         New Haven, CT 06509-1950
                                                         Tel. No.: 203-777-5501
                                                         Fax No.: 203-784-3199
                                                         tsansone@carmodylaw.com




{N5684330}                                    3
